Citation Nr: 0107875	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-16 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for status-post 
discectomy/fusion of the lumbar spine with degenerative disc 
disease, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1970 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that denied an 
increased evaluation for the veteran's status-post 
discectomy/fusion of the lumbar spine with degenerative disc 
disease (rated 10 percent under diagnostic code 5295-5293).  
The veteran submitted a notice of disagreement in May 1998, 
and the RO issued a statement of the case in May 1998.  The 
veteran submitted a substantive appeal in October 1998.  In 
August 2000, the RO increased the rating for the veteran's 
low back disability to 40 percent, effective from February 
1998.  The veteran has continued his appeal.


FINDING OF FACT

The veteran's service-connected postoperative low back 
disability is currently productive of no more than severe 
limitation of motion of the low back, severe lumbosacral 
strain, and severe intervertebral disc syndrome; the veteran 
does not have pronounced intervertebral disc syndrome of the 
low back.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for status-post 
discectomy/fusion of the lumbar spine with degenerative disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5292, 5293, 5295 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's pre-
induction examination in February 1970 show a normal spine.  
Records reveal that the veteran suffered back injuries in 
September 1979 when he was hit by a car while riding a 
motorcycle.

The veteran underwent a VA examination in November 1984.  He 
reported that his back continued to give him problems, and 
that he had pain both day and night.  The veteran reported 
that the pain was more severe by sitting long periods of 
time.  Examination of the back revealed a slight pain with 
straight leg raising on the right.  There was no tenderness 
on palpation and no limitation of motion; backward flexion 
did produce pain.  The remaining back movements were not 
limited and did not produce pain.  The veteran was diagnosed 
with residuals of back injury.

A February 1985 RO rating decision granted service connection 
for residuals of back injury, and assigned a noncompensable 
evaluation under diagnostic code 5299-5295, effective from 
June 1984.

Private medical records in June 1990 show a diagnosis of 
degenerative disc disease, L5-S1, without evidence of an 
acute herniated nucleus pulposus, spondylosis, or 
spondylolisthesis.

A March 1995 RO rating decision increased the evaluation for 
residuals of low back injury from zero percent to 10 percent, 
effective from August 1994.

Physical examination of the back in June 1997 showed no 
obvious abnormality.  Range of motion of the spine was 
normal.  There was no pain produced at extremes of flexion, 
extension, lateral bending or rotation.  Mild paravertebral 
tenderness to deep palpation was present on the left at L5-
S1.  Straight leg raising test was mildly positive on the 
left at 40 degrees for radicular type pain.  Motor testing 
revealed normal strength in all the major muscle groups in 
both lower extremities.  There was no objective sensory 
deficit.  Deep tendon reflexes were 1+ bilaterally at the 
knee and 2+ bilaterally at the ankle.  There was no ankle 
clonus and Babinski reflex was downgoing bilaterally.  The 
diagnosis was moderately severe degenerative disc disease, 
L5-S1, and to a lesser extent, L4-L5.

Private medical records in August 1997 show diagnoses of 
herniated nucleus pulposus, L4-L5, paracentral and left; and 
moderately severe degenerative disc disease, L5-S1, and to a 
lesser extent, L4-L5.  Records show that the veteran 
underwent a surgical decompression laminectomy in September 
1997 due to a left herniated nucleus pulposus, L4-5 with 
radiculopathy.  Medical reports from October to January 1998 
shows the veteran's back condition was improving.  He had no 
lower extremity radicular pain, but he was noted to have some 
low back pain related to his level of activity.

In January 1998, the RO received the veteran's claim for an 
increased rating for the service-connected back disorder.

A February 1998 RO rating decision increased the evaluation 
for the veteran's residuals of low back injury (now diagnosed 
degenerative disc disease L5-S1, L4-L5, post-operative) to 
100 percent, effective from September 1997, under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then resumed the 
evaluation of 10 percent, effective from February 1998.  

The veteran underwent a VA examination in March 1998.  The 
veteran reported working as a custodian after service and 
doing heavy work until 1997, when he began to have severe 
pain and developed numbness in his left leg.  The veteran 
reported that he underwent a discectomy at L4-L5 and a 
fusion.  The veteran reported that he still hurts all of the 
time, and that he only has occasional pain down the left leg.  
He reported some numbness down the right leg, extending on 
the lateral thigh and down the front of the foot to the big 
toe.  The veteran stated that he did not have flare-ups.

Upon examination, there was a well-healed, non-tender scar on 
the low lumbosacral spine.  There were no postural 
abnormalities or fixed deformities.  Forward flexion was 20 
degrees; backward extension was 20 degrees; left and lateral 
flexion was 20 degrees; and bilateral rotation was 30 
degrees.  The veteran could move more, but it hurt him and he 
refused.  The veteran could stand on his toes and heels, and 
he could squat.  Straight leg raising was negative at 90 
degrees, bilaterally.  Deep tendon reflexes were normoactive.  
Gross sensation was present.  Pain down the right leg was not 
demonstrated on neurological examination.  X-rays of the 
lumbosacral spine revealed evidence of degenerative joint 
disease/degenerative disc disease.  Status-post 
discectomy/fusion with degenerative joint 
disease/degenerative disc disease, without radiculopathy was 
diagnosed.

When examined in June 1998, the veteran was noted to have 
decreased range of motion of the lumbar spine in all planes.  
He had point tenderness along the surgery incision site.  He 
had a positive straight leg raise at 40 degrees on the right 
and 60 degrees on the right.  The impression was chronic low 
back pain and degenerative joint disease.

Records from the Social Security Administration show the 
veteran had a back disorder, as well as other disorders which 
caused industrial impairment.  The SSA records show that in 
September 1998, the veteran was awarded disability benefits 
due to high blood pressure, back pain and unconfirmed report 
of arthritis. 

The veteran underwent a VA contract examination in March 
2000.  He reported complaints of pain, weakness, fatigue, 
lack of endurance, and stiffness of his lower back.  He 
reported that he could not bend without pain, and that 
sleeping on his back was uncomfortable.  He reported that it 
took him 10 minutes to get out of bed because of pain and 
stiffness.  He reported having flare-ups caused by too much 
standing, too much sitting, too much sleeping, and too little 
exercise.  He reported that nothing but time gave him any 
relief.  The veteran reported that he was able to brush his 
teeth, shower, drive a car, and take out trash, but that he 
could not cook, dress himself, vacuum, walk, push a lawn 
mower, climb stairs, or garden.

Upon examination, there was no muscle spasm or tenderness.  
Although the veteran complained of weakness, the examiner 
stated he could not demonstrate any weakness.  There was 
painful motion.  Straight leg raising was positive at 45 
degrees on the left, and negative on the right.  Flexion of 
the back was restricted to 45 degrees with pain, rather than 
a normal of 95 degrees.  Extension was limited to 20 degrees 
with pain.  Left and right lateral was limited to 20 degrees 
with pain.  Right and left rotation was limited to 30 degrees 
with pain.  Motor function and sensory function were within 
normal limits.  Deep tendon reflexes for the knee and ankle 
were 1+, bilaterally.  X-rays of the lumbar spine were 
normal.  The veteran was diagnosed with status-post lumbar 
discectomy and intervertebral disc syndrome with fusion at 
the time of surgery.  The examiner noted that the veteran's 
condition had not improved since the surgery and appeared 
clinically worsened, but x-ray evidence did not support the 
clinical findings.  The examiner concluded that the veteran's 
back pains were not likely caused by nerve root impingement.

The examiner stated that the veteran's limitation of function 
included impairment in standing or walking.  The examiner 
related that the veteran was impaired not only because of his 
disease processes, but was also impaired because of his 
excessive weight and that one could not differentiate between 
the two.  He stated that certainly the veteran's weight was 
contributing a great deal to his pain.

An August 2000 RO rating decision increased the evaluation 
for status-post discectomy/fusion of the lumbar spine with 
degenerative disc disease from 10 percent to 40 percent, 
effective from February 1998.

Statements of the veteran in the claims folder are to the 
effect that he is in constant pain and has been unable to 
return to work since having surgery in 1997.  In August 2000, 
the RO denied the veteran's claim for a TDIU rating.  To date 
the veteran has not appealed the adverse determination.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

The veteran claims that his service-connected low back 
disorder is more disabling than reflected in the 40 percent 
rating currently assigned.  The Board observes that a higher 
rating is not in order under the rating criteria pertaining 
to limitation of motion of the lumbar spine (38 C.F.R. § 
4.71a, Diagnostic Code 5292) or lumbosacral strain (38 C.F.R. 
§ 4.71a, Diagnostic Code 5295), as the maximum rating under 
these diagnostic codes (assigned when there is severe lumbar 
spine limitation of motion or severe lumbosacral strain) is 
40 percent.

The veteran's low back disability involves disc disease.  He 
has been diagnosed as having degenerative disc disease.  
Consequently, his service-connected back disorder may be 
rated as intervertebral disc syndrome under 38 C.F.R. § 
4.71a, Code 5293.  Under this code, severe intervertebral 
disc syndrome, with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  A 60 percent rating is the 
maximum rating for intervertebral disc syndrome, and is 
warranted when it is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board notes that from September 1997 to January 1998, the 
veteran was assigned a temporary total (100 percent) rating 
for his service-connected back disorder as a result of 
surgery in September 1997.  Effective from February 1998, he 
has been assigned a 40 percent rating.  The determinative 
issue in the instant case is whether the veteran's 
intervertebral disc syndrome symptomatology is pronounced or 
whether it is severe.  A review of the medical evidence from 
1998 to 2000 shows that his condition does not meet the 
criteria for the next higher rating of 60 percent under Code 
5293 as his symptoms are not pronounced.  In this regard, the 
Board notes that although medical reports from 1998 to 2000 
show that the veteran has limitation of motion of the lumbar 
spine, has complaints of low back pain which occasionally 
radiates into his left leg, and complains of numbness down 
the right lower extremity, the records demonstrate few 
objective abnormal neurological findings.  When examined in 
1998, the veteran could walk on toes and heals, straight leg 
raising was negative at 90 degrees bilaterally, deep tendon 
reflexes were normoactive and gross sensation was present.  
Examination in 2000 showed straight leg raising was positive 
at 45 degrees on the left, but was negative on the right.  No 
muscle spasm, tenderness or weakness was detected.  Motor 
function and sensory function were within normal limits and 
deep tendon reflexes for the knee and ankle were 1+, 
bilaterally.  In 2000, the examiner stated that the veteran's 
back pains were not likely caused by nerve root impingement.

As demonstrated above, the evidence does not show pronounced 
(60 percent) intervertebral disc symptoms as described in 
Code 5293.  There is no objective evidence of record showing 
that the veteran persistently experiences symptomatology such 
as sciatic neuropathy or diminished reflexes associated with 
disc disease.  While the medical records show, at times, 
complaints of pain and numbness in the lower extremity, there 
have been very few abnormal neurological findings appropriate 
to the site of a diseased disc.  Even assuming worse 
intervertebral disc syndrome during flare-ups, and associated 
limitation of motion, the intervertebral disc syndrome is not 
shown to be more than severe in degree, with recurring 
attacks and intermittent relief, and such supports no more 
than a 40 percent rating under Code 5293.  38 C.F.R. §§ 4.40, 
4.45; VAOPGCPREC 36-97. 

A higher rating of 50 percent is permitted if there is 
ankylosis of the lumbar spine in an unfavorable position.  38 
C.F.R. § 4.71a, Code 5289.  In this case, the medical 
evidence shows that the veteran's lumbar spine has been noted 
to be limited in motion; however, the lumbar spine is not 
ankylosed (fixed in one position), let alone ankylosed in an 
unfavorable position.  Thus, a higher rating on such basis is 
not warranted.

Based on a comprehensive review of the record, the Board 
concludes that the preponderance of the evidence is against 
the claim for an increase in the 40 percent rating for the 
low back disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for status-post discectomy/fusion of the 
lumbar spine with degenerative disc disease is denied.



		
	K. Osborne 
	Acting Member, Board of Veterans' Appeals



 

